 1                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 2                                   AT TACOMA

 3
     ABEL ROBINSON,                                   CASE NO. C18-5016 BHS
 4                           Plaintiff,               ORDER ADOPTING REPORT
            v.                                        AND RECOMMENDATION
 5
     MIGUEL BALDERAMA,
 6
                             Defendant.
 7

 8
            This matter comes before the Court on the Report and Recommendation (“R&R”)
 9
     of the Honorable J. Richard Creatura, United States Magistrate Judge. Dkt. 38. The Court
10
     having considered the R&R and the remaining record, and no objections having been
11
     filed, does hereby find and order as follows:
12
            (1)    The R&R is ADOPTED;
13
            (2)    Defendant’s motion for summary judgment, Dkts. 26, 31, is GRANTED;
14
            (3)    Plaintiff’s action is DISMISSED with prejudice;
15
            (4)    Plaintiff’s in forma pauperis status is REVOKED for the purposes of
16
                   appeal; and
17
            (5)    The Clerk shall enter JUDGMENT and close this case.
18
            Dated this 27th day of February, 2019.
19

20

21
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge
22


     ORDER - 1
